[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Fayette County Court of Common Pleas granting plaintiff-appellee default judgment against defendant-appellant.
The assignment of error is overruled for reason that the trial court's judgment is not different in kind or in excess of the amount that was prayed for in the demand for judgment and therefore complies with Civ.R. 54(C).
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.
A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.  Costs to be taxed to appellant.
  _______________________________ Anthony Valen, Presiding Judge
James E. Walsh, Judge and Stephen W. Powell, Judge.